Exhibit 10.27

EXECUTION VERSION

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

This Separation and Release of Claims Agreement (the “Agreement”) is made as of
the Agreement Effective Date (as defined below) by and between Ocular
Therapeutix, Inc. (the “Company”) and Daniel Bollag (“Executive”) (together, the
“Parties”).

WHEREAS, the Company and Executive are parties to the Employment Agreement dated
as of July 31, 2017 (the “Employment Agreement”), under which Executive
currently serves as Chief Strategy Officer of the Company;

WHEREAS,  Executive is resigning his employment with the Company; and

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement shall be the exclusive payments, benefits and rights due
Executive, and the Parties acknowledge and agree that Executive is not eligible
to receive any of the payments or benefits for which Executive would have been
eligible in connection with a termination of employment by the Company without
Cause or by Executive for Good Reason pursuant to the Employment Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1.          Separation Date; Resignation from Position(s) –

(a) Executive’s effective date of separation from employment with the Company
will be December 2, 2019, or such earlier date as may be mutually agreed upon by
the Company and Executive (the “Separation Date”).  Executive hereby resigns, as
of the Separation Date, from his position as Chief Strategy Officer, and from
any and all other positions he holds as an officer or employee of the Company,
and further agrees to execute and deliver any documents reasonably necessary to
effectuate such resignations, as requested by the Company.  As of the Agreement
Effective Date, the Employment Agreement will terminate and be of no further
force or effect; provided, however, that Sections 5,  6,  7, 8 and 12 thereof,
as amended by this Agreement, shall remain in full force and effect (the
“Surviving Sections”); provided further that Executive acknowledges and agrees
that Section 12(a) of the Employment Agreement is amended hereby to direct
notices, requests, consents, or other communications to the Company hereunder
and thereunder to the Company at the following address, as may be updated from
time to time in accordance with the Employment Agreement: Ocular Therapeutix,
Inc, 24 Crosby Drive, Bedford, MA 01730, Attn: General Counsel.

(b) Upon the Separation Date, Executive shall be paid,  in accordance with the
Company’s regular payroll practices, all unpaid base salary earned through the
Separation Date, including any amounts for accrued unused vacation time to which
Executive is entitled through such date in accordance with Company policy, and
reimbursement of any properly incurred unreimbursed business expenses incurred
through the Separation Date (together, the “Accrued Obligations”).  As of the
Separation Date, all salary payments from the Company will cease and any
benefits Executive had as of the Separation Date under Company-provided benefit
plans, programs, or practices will terminate, except as required by federal or
state law or as otherwise specifically set forth in this Agreement.

2.          Separation Benefits – Provided Executive signs and returns this
Agreement on or before the final day of the Consideration Period (as defined
below) but not earlier than the Separation Date and





1




 

does not revoke the Agreement during the Revocation Period (as defined below) as
described in Section 14 below, the Company will provide Executive with the
following separation benefits in consideration of Executive’s commitments and
obligations set forth in this Agreement (the “Separation Benefits”):

a.    Severance Pay – Commencing on the Company’s first regularly scheduled
payroll date that follows the Agreement Effective Date and continuing for six
 (6) months,  Executive will receive salary continuation payments, in accordance
with the Company’s regular payroll practices, in an aggregate amount equal to
the base salary that Executive would have received had he remained employed with
the Company between the Separation Date and the date that is six  (6) months
following the Separation Date and continued to receive his current base salary
as in effect as of the Agreement Effective Date,  less all applicable taxes and
withholdings.

b.    Group Health Insurance – Should Executive be eligible for and timely elect
to continue receiving group health and/or dental insurance coverage under the
law known as COBRA, the Company shall, commencing on the Separation Date,  and
continuing until the earlier of (x) the date that is twelve (12) months
following the Separation Date and (y) the end of the calendar month in which
Executive becomes eligible to receive group health insurance coverage under
another employer’s benefit plan  (the “COBRA Contribution Period”), pay on
Executive’s behalf the amount of the premiums for such coverage at the same rate
that is in effect on the Separation Date.  The balance of such premiums during
the COBRA Contribution Period (if any), and all premium costs after the COBRA
Contribution Period, shall be paid by Executive on a monthly basis during the
elected period of insurance coverage under COBRA for as long as, and to the
extent that, he remains eligible for and elects to remain enrolled in COBRA
continuation coverage.  Executive agrees that, should he (i) become eligible to
receive group health insurance coverage under another employer’s benefit plan or
(ii) otherwise obtain alternative health and/or dental insurance coverage, in
each case prior to the date that is twelve (12) months following the Separation
Date, he will so inform the Company in writing within five (5) business days of
obtaining such coverage.

c.    Option Acceleration/Extension of Exercise Period.  Effective as of the
Agreement Effective Date, the option to acquire Company common stock granted by
the Company to Executive on January 2, 2019 (the “2019 Option”) shall be vested
and exercisable with respect to an aggregate of 100,000 shares of Company common
stock (the “Vested Portion of the 2019 Option”), with such Vested Portion of the
2019 Option being exercisable for a period of 18 months following the Separation
Date and otherwise remaining subject to the terms of the applicable stock option
agreement and the plan under which such 2019 Option was granted.  For the
avoidance of doubt, as of the date hereof, the Vested Portion of the 2019 Option
shall be treated as a nonqualified stock option for tax purposes even if that
option was intended to be an incentive stock option.  The portion of the 2019
Option other than the Vested Portion of the 2019 Option, as well as the options
granted by the Company to Executive on each of August 7, 2017 and the January
31, 2018 shall be cancelled and terminated as of the Separation Date and shall
be of no further force or effect following the Separation Date.

Other than the Separation Benefits and Accrued Obligations, Executive will not
be eligible for, nor shall he have a right to receive, any payments or benefits
from the Company following the Separation Date. For the avoidance of doubt,
Executive is not eligible to receive any Severance Compensation set forth in
Section 4(b) of the Employment Agreement.  Executive acknowledges that he will
not be eligible to receive the Separation Benefits (or any payments or benefits
from the





2




 

Company other than the Accrued Obligations) if he fails to timely enter into
this Agreement or if he timely revokes this Agreement as described in Section
14.

 

It is intended that each installment of the separation payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
the guidance issued thereunder (“Section 409A”).  Neither the Company nor
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A.

3.          Release of Claims – In exchange for the consideration set forth in
this Agreement, which Executive acknowledges he would not otherwise be entitled
to receive, Executive hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its affiliates, subsidiaries,
parent companies, predecessors, and successors, and all of their respective past
and present officers, directors, stockholders, partners, members, employees,
agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that Executive ever had or
now has against any or all of the Released Parties up to the Agreement Effective
Date, whether known or unknown, including, but not limited to, any and all
claims arising out of or relating to Executive’s employment with, separation or
termination from, and/or ownership of securities of the Company, including, but
not limited to, all claims under Title VII of the Civil Rights Act, the
Americans With Disabilities Act, the Age Discrimination in Employment Act, the
Genetic Information Nondiscrimination Act, the Family and Medical Leave Act, the
Worker Adjustment and Retraining Notification Act, the Rehabilitation Act,
Executive Order 11246, Executive Order 11141, the Fair Credit Reporting Act, and
the Employee Retirement Income Security Act, all as amended; all claims arising
out of the Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch.
151B, § 1 et seq., the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et
seq. (Massachusetts law regarding payment of wages and overtime), the
Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the
Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102, Mass. Gen. Laws
ch. 214, § 1C  (Massachusetts right to be free from sexual harassment law), the
Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq.,
Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Parental Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, all claims arising out of or related to the Employment Agreement);
all claims to any non-vested ownership interest in the Company, contractual or
otherwise (except as and to the extent explicitly set forth in Section 2(c));
all state and federal whistleblower claims to the maximum extent permitted by
law; and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that this release of claims shall not (i)
prevent Executive from filing a charge with, cooperating with, or participating
in any investigation or proceeding before, the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that Executive
acknowledges that he may not recover any monetary benefits in connection with
any such charge, investigation, or proceeding, and Executive further waives any
rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such charge, investigation or proceeding), (ii)
deprive Executive of any rights under the stock options described in Section
2(c) above and any





3




 

other accrued benefits to which Executive has acquired a vested right under any
employee benefit plan or policy, stock plan or deferred compensation
arrangement, or any health care continuation to the extent required by
applicable law; or (iii) deprive Executive of any rights Executive may have to
be indemnified by the Company as provided in any agreement between the Company
and Executive or pursuant to the Company’s Certificate of Incorporation or
by-laws.  This release of claims shall not extend to any claims Executive may
have against any persons that are Released Parties to the extent such claims are
(x) related solely to Executive’s ownership of the Company’s stock (including
the Vested Portion of the 2019 Option) and (y) unrelated to Executive’s
employment with the Company.

4.          Non-Solicitation and Non-Competition Obligations – Executive
acknowledges and reaffirms his non-competition and non-solicitation obligations
as set forth in Section 5(b) of the Employment Agreement (the “Restrictive
Covenant Obligations”), which Restrictive Covenant Obligations survive his
termination of employment and remain in full force and effect.   Notwithstanding
the foregoing, the Company agrees that it will not seek to enforce such
obligations to the extent they would prevent Executive from, following the
Separation Date, providing professional services that (i) are outside the field
of ophthalmology, (ii) do not involve or relate to hydrogel technologies, and
(iii) do not otherwise violate Executive’s continuing obligations to the Company
as set forth in this Agreement.

5.          Non-Disclosure and Assignment Obligations – Executive acknowledges
and reaffirms his obligation, except as otherwise permitted by Section 9  below,
to keep confidential and not to use or disclose any and all non-public
information concerning the Company that he acquired during the course of his
employment with the Company, including, but not limited to, any non-public
information concerning the Company’s business, operations, products, programs,
affairs, performance, personnel, technology, science, intellectual property,
plans, strategies, approaches, prospects, financial condition or development
related matters.  Executive also acknowledges his continuing obligations with
respect to: (i) Confidential Information (as defined in the Employment
Agreement) and the non-disclosure and assignment thereof,  as set forth in
Section 5(a) of the Employment Agreement, and (ii) Inventions (as defined by the
Employment Agreement) and the assignment thereof and cooperation with respect
thereto, as set forth in Section 6 of the Employment Agreement, which survive
his separation from employment with the Company and remain in full force and
effect.

6.          Non-Disparagement – Executive understands and agrees that, except as
otherwise permitted by Section 9 below, he will not, in public or private, make
any false, disparaging, negative, critical, adverse, derogatory or defamatory
statements, whether orally or in writing, including online (including, without
limitation, on any social media, networking, or employer review site) or
otherwise, to any person or entity, including, but not limited to, any media
outlet, industry group, key opinion leader, financial institution, research
analyst or current or former employee, board member, consultant, shareholder,
client or customer of the Company, regarding the Company, or any of the other
Released Parties, or regarding the Company’s business, operations, products,
programs, affairs, performance, personnel, technology, science, intellectual
property, plans, strategies, approaches, prospects, financial condition or
development related matters.  For the avoidance of doubt, the foregoing shall
not prevent Executive from stating or repeating factual information with respect
to the Company or its assets which is otherwise publicly available.  The Company
agrees that its Board members and its named executive officers (as determined
pursuant to Item 402(a)(3) of Regulation S-K) will not, in public or private,
make any false, disparaging, negative, critical, adverse, derogatory or
defamatory statements, whether orally or in writing, including online
(including, without limitation, on any social media, networking, or employer
review site) or otherwise, to any person or entity, including, but not limited
to, any media outlet,





4




 

industry group, key opinion leader, financial institution, research analyst or
current or former employee, board member, consultant, shareholder, client or
customer of the Company, regarding Executive; provided, however, that nothing in
this Section 6 shall restrict or otherwise limit such Board members or named
executive officers from disclosing events or circumstances in such manner as
they or the Company deem necessary to comply with or satisfy their or the
Company’s disclosure, reporting or other obligations under applicable law.

7.          Return of Company Property – Executive confirms that he has returned
to the Company all property of the Company, tangible or intangible, including
but not limited to keys, files, passwords, records (and copies thereof),
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones, tablets, etc.), Company
identification and any other Company-owned property in his possession or control
and that he has left intact all electronic Company documents, including but not
limited to those that he developed or helped to develop during his employment. 
Executive further confirms that he has canceled all accounts for his benefit, if
any, in the Company’s name, including but not limited to, credit cards,
telephone charge cards, cellular phone and/or wireless data accounts and
computer accounts.

8.          Confidentiality – Executive understands and agrees that, except as
otherwise permitted by Section 9  below, the contents of the negotiations and
discussions resulting in this Agreement shall be maintained as confidential by
Executive and his agents and representatives and shall not be disclosed by
Executive and his agents and representatives except as otherwise agreed to in
writing by the Company and except to his immediate family, legal, financial and
tax advisors, on the condition that any individuals so informed must hold the
above information in strict confidence.

9.          Scope of Disclosure Restrictions – Nothing in this Agreement or
elsewhere prohibits Executive from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies, filing a complaint with government agencies,
or participating in government agency investigations or proceedings.  Executive
is not required to notify the Company of any such communications; provided,
however, that nothing herein authorizes the disclosure of information Executive
obtained through a communication that was subject to the attorney-client
privilege.  Further, notwithstanding Executive’s confidentiality and
nondisclosure obligations, Executive is hereby advised as follows pursuant to
the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

10.        Cooperation – Executive agrees that, to the extent permitted by law,
he shall  cooperate fully with the Company in the investigation, defense or
prosecution of any claims or actions which already have been brought, are
currently pending, or which may be brought in the future against the Company by
a third party or by or on behalf of the Company against any third party, whether
before a state or federal court, any state or federal government agency, or a
mediator or arbitrator.  Executive’s full cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with the Company’s counsel, at reasonable times and locations designated by the
Company and reasonably agreeable to Executive, to investigate or prepare the





5




 

Company’s claims or defenses, to prepare for trial or discovery or an
administrative hearing, mediation, arbitration or other proceeding, to provide
any relevant information in his possession, and to act as a witness when
requested by the Company.  The Company will reimburse Executive for all
reasonable and documented out of pocket costs that he incurs to comply with this
paragraph.  Executive further agrees that, to the extent permitted by law, he
will notify the Company promptly in the event that he is served with a subpoena
(other than a subpoena issued by a government agency), or in the event that he
is asked to provide a third party (other than a government agency) with
information concerning any actual or potential complaint or claim against the
Company.

11.        Amendment and Waiver – This Agreement, upon the Agreement Effective
Date, shall be binding upon the Parties and may not be modified in any manner,
except by an instrument in writing of concurrent or subsequent date signed by
duly authorized representatives of the Parties.  This Agreement is binding upon
and shall inure to the benefit of the Parties and their respective agents,
assigns, heirs, executors/administrators/personal representatives, and
successors.  No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right.  A waiver
or consent given by either Party on any one occasion shall be effective only in
that instance and shall not be construed as a bar to or waiver of any right on
any other occasion.

12.        Validity – Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

13.        Nature of Agreement  – Both Parties understand and agree that this
Agreement is a transition and separation agreement and does not constitute an
admission of liability or wrongdoing on the part of the Company or Executive.

14.        Time for Consideration and Revocation; Acknowledgements  – Executive
acknowledges that he was initially presented with this Agreement on November 19,
2019 (the “Receipt Date”), that he has been given at least twenty-one (21) days
from the Receipt Date to consider the Agreement (such 21-day period, the
“Consideration Period”), and that the Company is hereby advising him to consult
with an attorney of his own choosing prior to signing this Agreement.  Executive
understands that he may revoke the Agreement for a period of seven (7) days
after he signs it (the “Revocation Period”) by notifying the Company in
writing.  Executive further understands that this Agreement shall be of no force
or effect unless he signs and returns this Agreement no earlier than the
Separation Date but on or before the final day of the Consideration Period and
does not revoke the Agreement during the Revocation Period by notifying the
Company in writing  (the day immediately following the expiration of such
Revocation Period, the “Agreement Effective Date”).  In the event Executive
executes this Agreement within fewer than twenty-one (21) days after the Receipt
Date, he acknowledges that such decision is entirely voluntary and that he has
had the opportunity to consider such Agreement until the end of the twenty-one
(21) day period.  Executive further acknowledges and agrees that any changes
made to this Agreement following his initial receipt of this Agreement on the
Receipt Date, whether material or immaterial, shall not re-start or affect in
any manner the Consideration Period.  Executive understands and agrees that by
entering into this Agreement, he is waiving any and all rights or claims he
might have under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, and that he has received consideration
beyond that to which he was previously entitled.

15.        Voluntary Assent – Executive affirms that no other promises or
agreements of any kind have been made to or with Executive by any person or
entity whatsoever to cause him to sign this Agreement,





6




 

and that he fully understands the meaning and intent of this Agreement and that
he has been represented by counsel of his own choosing.  Executive further
states and represents that he has carefully read this Agreement, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs his name of his own free act.

16.        Governing Law – This Agreement shall be interpreted and construed by
the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions.  Each of the Company and Executive hereby irrevocably submits
to and acknowledges and recognizes the exclusive jurisdiction and venue of the
courts of the Commonwealth of Massachusetts, or if appropriate, the United
States District Court for the District of Massachusetts (which courts, for
purposes of this Agreement, are the only courts of competent jurisdiction), over
any suit, action or other proceeding arising out of, under or in connection with
this Agreement or the subject matter thereof.  Each of the Company and Executive
waives any objection to laying venue in any such action or proceeding in such
courts, waives any objection that such courts are an inconvenient forum or do
not have jurisdiction over either party, and agrees that service of process upon
such party in any such action or proceeding shall be effective if such process
is given as a notice in accordance with the terms of this Agreement.

17.        Entire Agreement – This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to
Executive’s separation from the Company, separation benefits and the settlement
of claims against the Company, and cancels all previous oral and written
negotiations, agreements, commitments and writings in connection therewith;
provided, however, for the avoidance of doubt, that nothing in this Section 17
 shall modify, cancel or supersede (a) Executive’s obligations set forth in the
Surviving Sections of the Employment Agreement or Sections 4 and 5 above or (b)
those equity-related agreements pertaining to the Vested Portion of the 2019
Option (as described in Section 2(c)).

18.        Tax Acknowledgement – In connection with the Separation Benefits
provided to Executive pursuant to this Agreement, the Company shall withhold and
remit to the tax authorities the amounts required under applicable law, and
Executive shall be responsible for all applicable taxes owed by him with respect
to such Separation Benefits under applicable law.  Executive acknowledges that
he is not relying upon the advice or representation of the Company with respect
to the tax treatment of any of the Separation Benefits set forth in this
Agreement.  Executive further acknowledges and agrees that the Company is not
making any representations or warranties to him and shall have no liability to
him or any other person if any provisions of or payments and benefits provided
under this Agreement are determined to constitute deferred compensation subject
to Section 409A but not to satisfy an exemption from, or the conditions of, that
section.

19.        Counterparts – This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.  Facsimile and PDF
signatures shall be deemed to be of equal force and effect as originals.

[Remainder of page intentionally left blank]

 

 

 



7




 

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

 

 

 

 

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Antony Mattessich

 

Date: December 3, 2019

Name:

Antony Mattessich

 

 

 

Title:

CEO

 

 

 

 

 

I hereby agree to the terms and conditions set forth above.  I have been given
at least twenty-one (21) days to consider this Agreement, and I have chosen to
execute this on the date below.  I intend that this Agreement will become a
binding agreement between me and the Company if I do not revoke my acceptance in
writing to the Company within seven (7) days following the date below and I
understand that my receipt of the Separation Benefits described herein is
contingent upon my non-revocation of this Agreement.

 

 

 

 

Daniel Bollag

 

 

 

 

 

 

 

 

 

 

 

/s/ Daniel Bollag

 

Date: December 2, 2019

 

 

